This case is reversed and remanded on authority of Howell v. Richardson (1989), 45 Ohio St. 3d 365, 544 N.E. 2d 878, paragraph two of the syllabus; and Kish v. Central Natl. Ins. Group of Omaha (1981), 67 Ohio St. 2d 41, 21 O.O. 3d 26, 424 N.E. 2d 288.
In reviewing Howell, supra, we discovered an error in paragraph one of the syllabus. That syllabus paragraph and the corresponding language in the body of the opinion at 368, 544 N.E. 2d at 881, is corrected to read as follows:
“Where a determination is made in an action instituted against a tortfeasor relative to his culpable mental state, collateral estoppel precludes relitigation of the determination in a supplemental proceeding brought against his insurer pursuant to R.C. 3929.06.”
Moyer, C.J.-, Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur.